                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:17CR21

        vs.
                                                          ORDER ON APPEARANCE FOR
BRIAN HARTWELL,                                         SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on March 25, 2020 regarding Petition for
Offender Under Supervision [251]. Karen M. Shanahan represented the defendant. Thomas J.
Kangior represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary hearing
in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before Senior U.S. District Judge
Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, at 9:30 a.m. on June 4, 2020.
       The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed to meet
his burden to establish by clear and convincing evidence that he will not flee or pose a danger to
any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The
government’s motion for detention is granted as to risk of flight and danger and the defendant shall
be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable
opportunity for private consultation with defense counsel. Upon order of a United States court or
upon request of an attorney for the government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for an appearance in connection with a
court proceeding.


       IT IS SO ORDERED.


       Dated this 25th day of March, 2020.

                                                   BY THE COURT:

                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge




                                              2
